UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2014 WRIT MEDIA GROUP, INC. a Delaware corporation 8200 Wilshire Boulevard, Suite 200 Beverly Hills, CA 90211 Commission file number: 333-156832 I.R.S. Employer I.D. #: 56-2646829 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.x Yeso No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). oYes xNo The number of shares outstanding of our Common Stock is 14,924,528 as of August 15, 2014. The number of shares outstanding of our Preferred Stock is 10,000 as of August 15, 2014. There are no other classes of stock. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS WRIT MEDIA GROUP, INC. Consolidated Balance Sheets (Unaudited) June 30, March 31, Assets Current Assets Cash and cash equivalents $ $ Accounts receivables, net Prepaid expense and other assets Deferred financing costs Due from related parties - Subscription receivable - Total current assets Long Term Assets Property, plant and equipment Intangible assets - software Total Assets $ $ Liabilities and Shareholders' Deficit Current Liabilities Accounts payable $ $ Accrued liability Convertible debts, net of unamortized discount of $9,845 and $0, respectively Notes payable Deferred Revenue Total current liabilities Total Liabilities Shareholders' Equity Preferred Stock: Series A convertible preferred stock, $.00001 par, 130,000,000 shares authorized, 10,000 shares issued and outstanding - - Series B convertible preferred stock, $.00001 par, 70,000,000 shares authorized, none issued and outstanding - - Series C convertible preferred stock, $.00001 par, 20,000,000 shares authorized, none issued and outstanding - - Common stock, $0.00001 par, 20,000,000,000 shares authorized, 14,924,528 and 9,282,213 shares issued and outstanding, respectively 93 Additional paid in capital ) Retained Earnings Total shareholders' equity Total Liabilities and Shareholders' Equity $ $ The accompanying notes are an integral part of these unaudited consolidated financial statements. 2 WRIT MEDIA GROUP, INC. Consolidated Statement of Operations (Unaudited) For The Three Months Ended June30, Operating Costs and Expenses Wages and benefits Audit and accounting Legal fee Other general and administrative Total operating expenses Loss from operations ) ) Other income (expense) Gain (Loss) from derivative liability - ) Interest expense ) ) Net loss ) ) Net loss per share: Basic $ ) $ ) Diluted $ ) $ ) Weighted average common shares outstanding: Basic Diluted The accompanying notes are an integral part of these unaudited consolidated financial statements. 3 WRIT MEDIA GROUP, INC. Consolidated Statement of Cash Flows (Unaudited) For The Three Months Ended June 30, Cash Flows From Operating Activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Gain on Derivative Liability - Amortization of debt discount Changes in operating assets and liabilities: Account receivable and related party receivable ) - Prepaid expenses and other assets ) ) Accounts payable ) Accrued liabilities Net cash used in operating activities ) ) Cash Flows From Investing Activities Cash paid for intangible assets ) - Cash paid for software development costs incurred on account in prior year ) - Net cash used in investing activities ) - Cash Flows From Financing Activities Cash received from subscription receivable - Borrowing on short term notes payable Principal payments on debt ) - Proceeds from related party advances - Deferred financing costs - ) Proceeds from shares issuance for cash - Net cash provided by financing activities Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Income taxes paid $
